DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “246” has been used to designate both a smart collar and a plot boundary in Figure 2B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 35, Line 4:  The property owner is numbered –130--, not “136”.
Paragraph 36, Lines 3 and 5:  The client device is numbered –136—in the specification, not “126”.
Paragraph 37, Line 7:  The monitoring server is numbered –142--, not “144”.
Paragraph 38, Line 4:  The residential facility is numbered –102—in the drawings, not “130”.
Paragraph 41, Line 4:  The phrase “each of the home device” is not correct.  The phrase could read –each home device—or –each of the home devices--.
Paragraph 53, Line 10:  The client device is numbered –136--, not “126”.
Paragraph 56, Line 13:  The dog found in Figure 1 is numbered –126--, not “226”.
Paragraph 65, Line 13:  There are no opening quotes to match the closing quotes in this line.
Paragraph 84, Line 8:  The adjective “similar” should be replaced with the adverb –similarly--.
Paragraph 93, Line 12:  The word “exist” should be replaced with –exit--.
Paragraph 115, Line 13:  There are no opening quotes to match the closing quotes in this line.  
Appropriate correction is required.

This application is in condition for allowance except for the following formal matters: 
As noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The following is a statement of reasons for the indication of allowable subject matter:
Both independent claims present an unobvious combination of a number of distinct steps in monitoring a property.  Plenty of prior art devices have pertained to unattended delivery, such as the remote access authorization taught by Kim et al [US 2019/0035187] that authenticates a delivery agent.  The package delivery notification system taught by Grabham [U.S. 9,786,141] generates a sensor signal indicating whether a package has been placed on a placement surface.  The secured delivery system taught by Gentry [US 2002/0147919] even provides a tamper-proof enclosure that allows a user to provide information as to whether a dog is on the premises.
However, the prior art does not teach or suggest a system that receives an indication that a resident of the property will be receiving a delivery during a delivery time, determine that a pet that resides at the property has been restrained based on sensor data and the delivery time, and also provide another indication to a delivery person that the pet at said property has been restrained.  The Examiner noticed a pet security monitoring system taught by the same Applicant (Slavin [U.S. 10,782,681]), however, this does not indicate to a delivery person the status of the pet.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fadell et al [U.S. 9,652,912] relates to unsupervised package drop off at a smart home.
Fadell et al [U.S. 10,510,035] handles limited access at a smart-home.
Bhattacharya [US 2009/0164277] provides delivery of services by a service provider.
Gillen et al [US 2014/0180959] proposes system for delivery of an item.
Fadell et al [US 2015/0120598] relates to package delivery to a smart-home.
Eichenblatt [US 2016/0247344] facilitates pickup or delivery of a package.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
2/18/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687